The Court

were of Opinion that the Cases cited in Favour of this Evidence respected only Cases of Necessity, and where they could not be tried in the same County, which not being the Case here, they determined that in this Case it could not be admitted. (4)

(4) Actions, personal in form, which involve or bring in issue the title to land, have been held to become thereby real, within the meaning of the statutes concerning costs and the jurisdiction of justices of the peace. 4 Pick. 169. 10 Pick. 473. But the point here decided appears to be, not that the action becomes local, but that the title to real estate in another county shall not incidentally be given in evidence to support a transitory action which might have been brought in that county. This seems a difficult position to support, as the title to the land is only offered as a means of proving a right to possession of the trees when converted, on which latter point alone is the judgment conclusive.